Exhibit CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Michael Tam, hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (a) the quarterly report on Form 10-Q of Great East Bottles & Drinks (China) Holdings, Inc. for the period ended September 30, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) information contained in the quarterly report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Great East Bottles & Drinks (China) Holdings, Inc. Date: November 20, 2009 /s/ Michael Tam Michael Tam Chief Financial Officer Acting Principal Accounting Officer
